 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                         2:16-CR-100-GMN-CWH

 9                 Plaintiff,                        Second Amended Preliminary Order of
                                                     Forfeiture
10          v.

11 JAN ROUVEN FUECHTENER
   (AKA LARS SCHMIDT),
12
             Defendant.
13

14          This Court finds Jan Rouven Fuechtener, aka Lars Schmidt, pled guilty to Counts

15 One through Three of a Four-Count Criminal Indictment charging him in Count One with

16 possession of child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B); in Count Two

17 with receipt of child pornography in violation of 18 U.S.C. § 2252A(a)(2); and in Count

18 Three with distribution of child pornography in violation of 18 U.S.C. § 2252A(a)(2).

19 Criminal Indictment, ECF No. 12; Change of Plea, ECF No. 142; Plea Agreement, ECF

20 No. 146.

21          This Court finds Jan Rouven Fuechtener, aka Lars Schmidt, agreed to the forfeiture

22 of the property set forth in the Plea Agreement and the Forfeiture Allegation of the Criminal

23 Indictment. Criminal Indictment, ECF No. 12; Change of Plea, ECF No. 142; Plea

24 Agreement, ECF No. 146.

25          This Court find the following items, listed in the Plea Agreement as subject to

26 forfeiture, do not contain visual depictions in violation of 18 U.S.C. § 2252A or do not

27 qualify as facilitating property and are not subject to forfeiture:

28            1. Apple iPad 64GB, Model A1337, S/N J3024C81ETV;
 1           2. Iomega hard drive, S/N J5BV121045;

 2           3. Apple iPad Air, Model A1474, S/N DMPLN7T3FK17;

 3           4. Iomega hard drive, S/N 31641800-R;

 4           5. Sony PCG-991M Laptop Computer, tag # 283320515104663, in black case w/

 5               Power Cord;

 6           6. Apple MacBook laptop, Model A1286, S/N C02H3C9CDV7L;

 7           7. Apple Laptop, Model A1286, S/N W8017MAVAGU;

 8           8. Apple iPod 160GB, Model A1238, S/N 8K3448N09ZU;

 9           9. 2 DVDs and 6 mini disks;

10           10. WD External HD, S/N WCC4E2DUZ6R2;

11           11. Black Iomega GDHDU2 select desktop HD, S/N XRAA379148;

12           12. Magnasonic Alarm Clock Recording Device, Model P1300, tag # 130100692;

13           13. Magnasonic Alarm Clock Recording Device, Model P1300, tag # 130100691;

14           14. Seagate External Hard Drive, S/N NA5R1GK4;

15           15. HP Pavilion DV8000 HSTNN-C16C laptop, S/N CND6151SDY;

16           16. Apple iMac All in One CPU, Model A1311, S/N W81082SZDAS;

17           17. Apple iMac All in One CPU, Model A1225, S/N VM810R8FX8A;

18           18. Apple iMac All in One CPU, Model A1225, S/N W88070L7X89;

19           19. Black Apple iPhone, Model A1332, ic: 579C-E2380A, S/N 87036FB4A4T; and

20           20. Iomega hard drive, S/N TGBK421146.

21          This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States

22   of America has shown the requisite nexus between the following property, set forth in the

23   Plea Agreement and the Forfeiture Allegation of the Criminal Indictment, and the offense to

24   which Jan Rouven Fuechtener, aka Lars Schmidt, pled guilty.

25          The following property is (1) any visual depiction described in 18 U.S.C. § 2252A, or

26   any book, magazine, periodical, film, videotape, or other matter which contains any such

27   visual depiction, which was produced, transported, mailed, shipped or received in violation

28   of 18 U.S.C. § 2252A(a)(2) and 2252A(a)(5)(B); (2) any property, real or personal,
                                                 2
 1   constituting or traceable to gross profits or other proceeds obtained from violations of 18

 2   U.S.C. § 2252A(a)(2) and 2252A(a)(5)(B); and (3) any property, real or personal, used or

 3   intended to be used to commit or to promote the commission of 18 U.S.C. § 2252A(a)(2)

 4   and 2252A(a)(5)(B) or any property traceable to such property, and is subject to forfeiture

 5   pursuant to 18 U.S.C. § 2253(a)(1), 2253(a)(2), and 2253(a)(3):

 6            1. Apple MacBook Air Laptop w/ SanDisk Memory Card and Charger, Model

 7                A1466, S/N C02LT0JWF74;

 8            2. Apple iMac All in One CPU, Model A1311, S/N C02FH48XDHJN;

 9            3. Apple wireless mouse and keyboard;

10            4. WD My Passport Ultra external hard drive, S/N WXP1EC4A6325;

11            5. Netgear Router, Model EX7000, S/N 46D1547RA189D;

12            6. Netgear Nighthawk Router w/ power cord, Model R7500, S/N

13                3V01485301A50;

14            7. Apple MacBook Air Laptop, Model A1304, S/N W89391VT9A7;

15            8. Apple MacBook Pro Laptop, Model A1398, S/N C0L33X8FFT1;

16            9. Black/Grey WD My Passport USB HDD, S/N WXB1AC41RPRA;

17            10. Transcend USB 8GB;

18            11. External USB HD with blue Wonder Works label;

19            12. White External USB HD, S/N WX91C80A4434T;

20            13. SanDisk 32GB Memory Card;

21            14. Gateway Desktop Computer, Model SX2803-25E, S/N

22                PTGBS0200111105D2A9600; and

23            15. Lexar 16GB Thumb Drive

24   (all of which constitutes property).

25          This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e)(1)(A), the

26   United States of America has shown the requisite nexus between subsequently located

27   property set forth below and the offense to which Jan Rouven Fuechtener, aka Lars

28   Schmidt, pled guilty:
                                                    3
 1            1. Apple iPhone, Silver & Black Model A1549, IMEI 356988067883781

 2   (which also constitutes property).

 3          This Court finds that the United States of America may amend this order at any time

 4   to add subsequently located property or substitute property to the forfeiture order pursuant

 5   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

 6          This Court finds the United States of America is now entitled to, and should, reduce

 7   the aforementioned property to the possession of the United States of America.

 8          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

 9   DECREED that the United States of America should seize the aforementioned property.

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

11   rights, ownership rights, and all rights, titles, and interests of Jan Rouven Fuechtener, aka

12   Lars Schmidt, in the aforementioned property are forfeited and are vested in the United

13   States of America and shall be safely held by the United States of America until further

14   order of the Court.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

16   of America shall publish for at least thirty (30) consecutive days on the official internet

17   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

18   describe the forfeited property, state the time under the applicable statute when a petition

19   contesting the forfeiture must be filed, and state the name and contact information for the

20   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

21   and 21 U.S.C. § 853(n)(2).

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

23   or entity who claims an interest in the aforementioned property must file a petition for a

24   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

25   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

26   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

27   right, title, or interest in the forfeited property and any additional facts supporting the

28   petitioner’s petition and the relief sought.
                                                      4
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 2   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

 3   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

 4   not sent, no later than sixty (60) days after the first day of the publication on the official

 5   internet government forfeiture site, www.forfeiture.gov.

 6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

 7   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

 8   Attorney’s Office at the following address at the time of filing:

 9                  Daniel D. Hollingsworth
                    Assistant United States Attorney
10                  James A. Blum
                    Assistant United States Attorney
11                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
12

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
14   described herein need not be published in the event a Declaration of Forfeiture is issued by
15   the appropriate agency following publication of notice of seizure and intent to
16   administratively forfeit the above-described property.
17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
18   copies of this Order to all counsel of record.
19          Dated this ____
                       30 day of July, 2019.

20

21

22                                                 Gloria M. Navarro, Chief Judge
                                                   UNITED STATES DISTRICT COURT
23

24

25

26

27

28
                                                      5
 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   May 23, 2019.

 4                                                    /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5
                                                     FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 6
